Citation Nr: 1740518	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus with myofascial syndrome for the period prior to January 9, 2013, and a rating in excess of 30 percent thereafter.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine with left radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 through February 1962, April 1962 through March 1964, and February 1991 through July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In her October 2012 VA Form 9, the Veteran requested to appear at a Travel board hearing before a member of the Board.  In November 2015 and 2016, however, the appellant withdrew the request for a Travel Board hearing.  The Board considers the hearing request withdrawn.  See 38 C.F.R. § 20.704 (e).

During the pendency of the appeal, in a February 2015 rating decision, the RO granted a higher 30 percent rating for bilateral pes planus with myofacical syndrome, effective January 9, 2013.   AB v. Brown, 6 Vet. App. 35 (1993)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  In March 2015 and August 2017 written correspondence, the Veteran withdrew her appeal on the issue of entitlement to an initial compensable rating for bilateral pes planus with myofacical syndrome for the period prior to January 9, 2013, and a rating in excess of 30 percent thereafter.

2.  Degenerative disc disease of the cervical spine with left radiculopathy was not shown in active service or for many years thereafter, and the only medical opinion of evidence to address the etiology of the cervical spine disability weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable rating for bilateral pes planus with myofacical syndrome for the period prior to January 9, 2013, and a rating in excess of 30 percent thereafter have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for degenerative disc disease of the cervical spine with left radiculopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. 3.102, 3.303,  3.304, 3.307, 3.309 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In a March 2015 statement in support of claim and in an August 2017 Appellant Brief, the Veteran, through her representative, withdrew her appeal of the issue of entitlement to an initial compensable rating for bilateral pes planus with myofascial syndrome for the period prior to January 9, 2013, and a rating in excess of 30 percent thereafter.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2016).

As a result of the Veteran's withdrawal of the appeal as to the claim of entitlement to an initial compensable rating for bilateral pes planus with myofascial syndrome for the period prior to January 9, 2013, and a rating in excess of 30 percent thereafter, no allegation of error of fact or law remains before the Board for consideration as to this issue.  Therefore, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran seeks service connection for a cervical spine disability. 

Service treatment records (STR) includes a September 1958 report of medical history  reflecting that the Veteran did not have any cervical spine complaints or injuries.  In a September 1958 medical examination, no problems or injuries regarding the Veteran's cervical spine were found.  In October 1958, it was noted that she had no disqualifying defects discovered.

In January 1962, the Veteran did not report any cervical injuries, complaints, or problems in her pre-separation report of medical history.  A January 1962 report of medical examination also did not indicate the Veteran had any complaints or findings regarding her cervical spine.  In a March 1964 report of medical history, the Veteran did not report that she had any problems associated with her neck.  A concurrent report of medical examination also did not note any complaints or findings associated with the Veteran's cervical spine.

In September 1988, the Veteran's report of medical history did not indicate the Veteran had any complaints of or problems with her cervical spine.  The report of medical examination of that same date also did not indicate any complaints or findings associated with the Veteran's cervical spine.  A May 1989 private medical report indicated the Veteran had a normal examination in regards to her muscoskeletal system.  No neck or cervical pain or symptoms were noted.  In November 1989, a report of medical examination did not find or note any problems or complaints regarding the Veteran's cervical spine.  

In a February 1994 report of medical history, the Veteran did not indicate she had cervical pain or complaints.  Similarly, in the medical examination conducted that same date, there were no findings of issues or problems with the Veteran's cervical spine.  A July 1996 medical record from reserve service indicated the Veteran had fallen two days prior and had minor muscle sprain of the neck.  Her neck muscles were tense, but there was no bruising.  It was questioned if she had chronic spasticity in her neck.  She was advised to perform neck muscle stretching and prescribed over the counter medication.  

A July 1997 medical examination from reserve service reflects that the Veteran did not report any problems or concerns regarding her cervical spine.  In her report of medical history associated with the medical examination, the Veteran did not report any problems or complaints associated with her cervical spine.  While she did report that she had a history of arthritis, rheumatism, or bursitis, she clarified that she suffered from right shoulder bursitis.  

In a May 2005 private medical report, the Veteran did not list cervical or neck problems in her medical history.

A July 2009 private medical cervical spine MRI indicated that multiple spondylosis was present with anterior osteophyte formation and posterior osteophyte formation and disc space narrowing, especially at C3-4, C4-5, C5-6, and C6-7 levels.  Disc desiccation was present at almost every level.  There was fatty replacement focus in the C2 vertebral body.  Her spinal cord signal was unremarkable and the cervicomedullary junction was unremarkable.  The impression was multilevel posterior disc bulging, osteophyte complex formation, and multiple spondylosis with anterior and posterior osteophyte formation.  Disc space narrowing and disc desiccation were also present.

In April 2010, a private medical record indicated the Veteran had chronic neck pain for the past six months with no history of trauma.  She described her neck pain as moderate to severe aching, burning, and spasm.  She reported that the onset was after she was involved in a motor vehicle accident and that her pain was continuous with intermittent periods of exacerbation.  Upon examination, her range of motion was noted to be normal in all directions.  She was diagnosed with cervical spondylosis, neck pain, sacroilitis, and cervical radiculopathy. 

In a December 2010 VA examination, the Veteran reported that she had neck pain for approximately one year, which was associated with intermittent pain into the left forearm and hand.  She had persistent and constant paresthesias over the ulnar forearm and her left fifth finger.  She reported short flares lasting less than an hour approximately three times per week, which usually occurred with twisting motions of the neck.  Upon examination she had forward flexion from 0 to 45 degrees, extension from 0 to 45 degrees, left and right lateral flexion from 0 to 45 degrees, and left and right lateral rotation from 0 to 80 degrees.  There was no pain with these maneuvers.  There was no increase in pain, fatigue, weakness, lack of endurance, or incoordination with three repetitions.  There was no crepitus noted. She had paraspinal tenderness on the left side into the left trapezius muscle. The Veteran was noted to have decreased sensation over the ulnar forearm and the fifth finger of the left hand.  The muscle strength at the shoulder, elbow, wrist, and hand was normal and equal bilaterally.  There was no gross deformity of the neck and no muscle spasm noted on the examination.  She was diagnosed with degenerative disc disease of the cervical spine with left radiculopathy.  In a February 2011 addendum report, the examiner opined that the Veteran's cervical spine degenerative disease was less likely than not related to the Veteran's service.  The examiner stated that the Veteran's STRs did not indicate degenerative disease in the neck and the examiner opined that the Veteran's complaint of muscle pain contained in her STRs was unrelated to her cervical disc disease.  

A January 2011 MRI indicated the Veteran's cervical spine showed multilevel disc degenerative changes with small disc protrusions at C5-C6 and C6-C7 levels.  Right-sided neural foraminal narrowing at C3-C4, C4-C5, and C5-C6 due to uncinate process hypertrophy was also shown.  It did not show spinal stenosis or cord compression.

In light of the above, the Board finds that service-connection for the Veteran's cervical spine disorder is not warranted.

Service connection necessitates a finding that the Veteran's cervical spine disorder  was related to an injury or disease incurred in service.  The evidence of record does not support such a finding.  The Veteran's STRs are void of treatment for or complaint of symptoms associated with the Veteran's cervical spine.  Though the Veteran does have a notation of a neck muscle strain in July 1996, five years after her discharge from active service, there was no complaint of or treatment for her neck during any of the Veteran's periods of active service.  In all of her reports of medical history the Veteran did not indicate she had any cervical or neck complaints, injuries, or problems.  The medical examinations performed concurrently also did not find any complaints or concerns regarding her cervical spine.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Importantly, in the April 2010 private medical record, the Veteran related her neck pain and its onset to a motor vehicle accident that had occurred six months prior.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board notes that Veteran's claim for service connection for her cervical spine disorder was not filed until after this examination and after her reported motor vehicle accident.  Furthermore, the VA examiner who performed the December 2010 VA examination did not find the Veteran's cervical spine disorder related to her periods of service.  In his February 2011 report, the examiner specifically stated that the Veteran's neck strain was unrelated to her cervical disc disease and found her cervical spine disorder to be less likely than not related to service.  The Board also notes that none of the medical records of evidence relate the Veteran's cervical spine disorder to her periods of service.  

Additionally, the Board finds that the presumption of service connection for arthritis that manifests to a compensable degree within one year after service separation does not apply.  The STRs show that the Veteran was not diagnosed with arthritis while in service.  In fact, the first indication the Veteran had degenerative disc disease was not until 2009.  As noted above, the 2010 VA examiner specifically stated that the Veteran's degenerative disease was less likely than not related to the muscle sprain noted in 1996 or the Veteran's service.  Similarly, there is no evidence of record which would establish either chronicity or continuity of symptoms regarding the Veteran's cervical spine disorder.  To show chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As there is no such evidence, the preponderance of the evidence shows both that arthritis did not manifest in service and that the Veteran did not have pain complaints associated with her cervical spine until many years after her final period of active service.  Thus, the medical evidence of record indicates that the Veteran did not have any complaints, symptoms, findings, or diagnosis of arthritis either in service or within a year after service separation.  Accordingly, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board finds the December 2010 VA examiner's medical opinion highly probative to the issue of whether the Veteran's cervical spine disorder is related to her service.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and an interview and examination of the Veteran.  The examiner's review of the Veteran's claims file consists of her service treatment records and post-service medical evidence, and her contentions, upon which the examiner relied upon in giving his opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinion evidence of record shows that the Veteran's cervical spine disorder is not related to service.

The Board has also considered the Veteran's statements regarding her cervical spine disorder.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology of the Veteran's cervical spine disorder and whether it is etiologically related to the Veteran's active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Board readily acknowledges that Veteran is competent to report her cervical spine symptoms, there is no indication that she is competent to etiologically link any such symptoms to her active service.  In addition, though the Board recognizes that the Veteran was a radiology technician, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation of a cervical spine disability.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating cervical spine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In sum, the claims file does not contain competent and credible evidence that the Veteran's cervical spine disorder is related to service.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to an initial compensable rating for bilateral pes planus with myofascial syndrome for the period prior to January 9, 2013, and a rating in excess of 30 percent thereafter, is dismissed.

Entitlement to service connection for degenerative disc disease of the cervical spine with left radiculopathy is denied.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


